DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 11/05/2020.
Claims 1- 8 are presently pending with claim 7 being withdrawn (claim 1 is an independent claim). 

Election/Restrictions
Applicant’s election without traverse of Group I, Species A2, claims 1-6 in the reply filed on 06/03/2020 was acknowledged. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
“drive unit” in claim 2;
“pressing unit” in claims 1, 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, 
“drive unit” shall be interpreted as second drive rod 37 and second drive mechanism 38 (moving means or approaching and separating means) in terms of paragraphs [0025, 0040] of the specification, or equivalents thereof {please also see rejection under 35 USC 112b}; and 
“pressing unit” shall be interpreted in terms of paragraph [0026] of the specification, or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 2, 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “drive unit” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, since paragraph [0025, 0040] describes drive unit including a second drive mechanism 38 (moving means or approaching and separating means), but specification does not further specifically describe structure for the “second drive mechanism 38”. It is also noted that Fig. 1 only shows the “second drive mechanism 38 “, as a black box, and has no specific structure associated with it. In view of above, the rejection is maintained. Applicant may consider amending the claim limitation “drive unit” to avoid its interpretation under 35 USC 112f (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus “second drive mechanism” of the claimed “drive unit” is unclear about what the structure of “second drive mechanism” is.




In light of the above, dependent claims 4, 6 are also rejected under U.S.C. 112(b) at least due to dependency on rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2015/0122776) in view of Selbrede (US 5,094,885) and Okita et al (US 2016/0064196) {hereinafter Okita ‘196}.
Regarding Claim 1: Okita teach a plasma processing device configured to perform plasma processing on a substrate 2 being held by a conveyance carrier 4 including a frame 6 and a holding sheet 5 (Figs. 1, 2 and 0027-0029), the plasma processing device comprising:
a chamber 3 (vacuum vessel – Fig. 1 and 0028); 

a stage 11 (stage - 0031) that is provided in the chamber and on which the conveyance carrier 4 is placed (Fig. 1);
a cover 19 placed above the stage 11 to cover the holding sheet 5 and the frame 6, including a window portion 19b (Fig. 1 and 0037) penetrating a thickness direction, including an inner side surrounding the window portion 19b (as seen in Fig. 2), the inner side of the cover 19 being configured to cover the holding sheet 5 without making contact with the holding sheet 5 (as seen in Fig. 2).
Selbrede teach a plasma apparatus comprising 
A cover 29 (movable clamp ring –Figs. 1, 2 and col. 5, line 47) formed with a coolant path 89 (water channel – Fig. 2 and col. 7, lines 22-23);
the coolant flow path 89 is not formed in the inner side of the cover 29 in plan view such that the coolant flow path 89 does not overlap with the substrate 27 (Figs. 1, 2). Further, the coolant path 89 does not overlap with the holding sheet 5 (in the modified apparatus of Okita) considering that the coolant path 89 is formed towards the outer side of the cover 29 (Fig. 2, Selbrede).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the cover with a coolant flow path is formed in a region on an outer side of the pressing unit in plan view that does not overlap with a substrate in view of teaching by Selbrede in the apparatus of Okita to enable recirculate coolant through the cover and obtain efficient temperature control of the cover (0006, 0034 – Okita). 


a pressing unit 24c (correction member/elastic body – Fig. 1 and at least 0051) arranged in a cover 24 (Fig. 1 and 0043) at a position between inner side (radially inner side) of the cover 24 and an outer peripheral portion of the cover, facing to a frame 7 (Fig. 1 and 0036), and configured to contact with the frame 7 by pressing (at least 0051).
Further, the coolant flow path 89 (Fig. 2, Selbrede) in the modified apparatus of Okita is formed in a region of the cover on an outer side with respect to the pressing unit 24c in plan view (considering that the pressing unit 24c is formed towards the inner side of the cover 24 – Fig. 1, Okita ‘196).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a pressing unit arranged in the cover and configured to contact with the frame by pressing, in view of teaching by Okita ‘196 in the apparatus of Okita in view of Selbrede to correct warpage of the frame (0048, Okita ‘196). 
Regarding Claim 2: Okita in view of Selbrede and Okita ‘196 teach all limitations of the claim including a drive unit 22B (second drive rod – Fig. 1 and 0039, Okita) configured to relatively move the cover 19 and the stage 13 to a first (lower) position at which the cover 19 and the stage 13 contact with each other (0041, Okita) and a second (upper) position (Fig. 5) at which the cover 19 and the stage 13 are separated from each other (Fig. 5, Okita) to allow conveyance of the conveyance carrier 4 (0039, 0040 – Okita) into and out of the stage 13.
Regarding Claims 3, 4: Okita in view of Selbrede and Okita ‘196 teach all limitations of the claim including the pressing unit 24c includes a plurality of pressing units 24c disposed at a plurality of places of the cover 24 on an imaginary circle centered at a center of the cover 24 (Fig. 5 and 0053 – Okita ‘196).
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 - Closest prior art of record (viz. Okita, Selbrede, Okita ‘196, Johnson, Endoh, Kikuchi ‘808) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "the cover includes an introduction port, and a discharge port connected with the introduction port via the coolant flow path, and
the stage includes a supply port communicated with the introduction port to allow supply of coolant to the coolant flow path when the cover is placed on the stage, and a recovery port communicated with the discharge port to allow recovery of coolant supplied to the coolant flow path when the cover is placed on the stage”, in the context of other limitations of the claim. Applicant’s remarks (page 11, top paragraph) dated 11/05/2020 are also relevant.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new grounds of rejection necessitated due to claim amendments. New references by Okita and Okita ‘196 when combined with Selbrede are considered to teach limitations of amended claim 1, as explained above. Dependent claims 2-6 have also been rejected as detailed above. Claim 8 has been indicated as allowable subject matter, as detailed above.
 As regards applicant’s argument regarding 112b rejection (at page 6 of remarks), examiner notes that though paragraph [0025] discloses a second drive rod, and a second drive mechanism 38, the specification does not disclose specific structure for the “second drive mechanism”. It is also noted that Fig. 1 only shows the “second drive mechanism 38 “, as a black box, and has no specific structure associated with it. In view of above, the rejection is maintained. Applicant may consider amending the claim to avoid its interpretation under 35 USC 112f (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishizaki et al (US 2014/0332497) teach a plasma apparatus comprising a cover 31 with a window 33 and having an inner side configure to cover a holding sheet 6 without making contact with the holding sheet 6 (Fig. 4B).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716